ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 No discovered prior art reference anticipates each and every limitation of independent claim 1, 12, 13 or 14.
The closest known prior art references are:
 Zucchini (DE 10 2013 212593 A1): Zucchini discloses a device and method for monitoring moisture in an electrical system, the system comprising batteries for use with a vehicle, and a housing which may be sealed, and wherein moisture in the form of liquid water may accumulate because of condensation within the housing or intrusion from the outside.  The system includes detection device comprising a sensor device located within the housing, which measures temperature, and another sensor device for detecting relative humidity. The measured temperature and humidity values are evaluated over time by a system processor in order to determine the penetration of water and/or condensation within the housing; specifically that in a sealed container in which temperature increases over time, that relative humidity decreases, but if water penetrates the container, relative humidity begins to increase (due to evaporation of the penetrated water) and conversely, if temperature drops over time, relative humidity rises until a particular point (when temperature reaches the dew point) whereupon the humidity decreases (because moisture is removed from the air, and that therefore, by monitoring a direction of change (rate) over time of relative humidity with respect to temperature, a fault may be detected, and also that the type of fault (intrusion vs condensation) may be determined. [Fig. 1, 3-5; Para. 0001, 0005, 0009, 0031, 0034-0035, 0047, 0055-0062].
Zucchini does not disclose: (a) specific comparison of the derived dew point value with the temperature (i.e. the difference of these values) and a specific comparison of a rate of change in the difference between temperature and dew point with a threshold.  
Zucchini also discloses that if humidity and temperature values are beyond permissible ranges, that a signal may be provided to a warning device such that a driver may contact and visit a workshop, but: (b) Zucchini suggests this as a driver-initiated action, rather than one performed automatically by the processor. 
Zucchini also discloses that a desiccant drying device may be placed in the housing to absorb excess humidity thereby dry condensed or infiltrated water, and that based on sensor measurements it may be determined that the desiccant has become fully saturated, and a warning issued that the drying device should be replaced, or alternatively a heating device may be activated to dry and reactivate the desiccant  but does not specifically disclose: (c): that the drying agent is released or activated by opening a closing device within the housing based on a water ingress determination [Fig. 2; Para. 0029, 0036, 0041, 0049].
Zucchini does not disclose specific application to an electric bicycle.
 Nissila (US 7,035,736 B2): Nissilla discloses a portable data processing device comprising temperature and humidity sensors, and a method for predicting when fog may occur (i.e. when temperature reaches a dew point The method comprising monitoring of the rate of change of temperature with respect to dew point, and use of this rate of change to predict when the difference will be zero and condensation will occur and in various embodiments to compare these to various thresholds in order to predict probability of condensation at, or within, a particular time (exemplary one hour) [Fig. 1-4; Col. 1, 29-58; Col. 2, 45-65; Col. 3, 50 to Col. 4, 39; Col. 4; 52-64].
 Elder (US 2015/0286994 A1): Elder discloses a method and system for tracking and reporting vehicle maintenance comprising a network, remote computers and databases.  When a fault is determined, the system may use vehicle location to automatically determine a nearby service facility, and if a user has designated a favorite facility, automatically schedule an appointment, and display directions to the facility to the user [Fig. 1, 4; Para. 0002, 0008, 0065].
 Alexander (US 2019/0299152 A1): Alexander discloses a drying assembly for operation with vehicle headlamps, comprising a housing with an inner chamber, an outer chamber, desiccant placed in the outer chamber, and a door within the housing that may be selectively controlled to seal the inner chamber from the outer chamber in a first position, sealing the inner chamber from the outside environment and allowing the desiccant to be refreshed, and in a second position sealing both chambers from the outside, but opening the barrier between them, this exposing the inner chamber to the desiccant and allowing moisture to be absorbed [Fig. 1, 4, 16; Para. 0001-0007].
 Yoneda (US 2011/0127945 A1): Yoneda discloses an enclosure containing a battery, and particularly a method and mechanism for forced discharge of the battery when water intrusion in the battery case is determined [Fig. 1; Para. 0020-0022, 0152-0156].
 Koenig (US 2003/0105567 A1): Koenig discloses a mobile energy management system, including management and fault detection of battery elements, and for which, fault (error) codes may be stored in memory [Fig. 1A, 9; Para. 0001, 0011, 0017, 0020-0021, 0137-0138].
 Takatsuka (US 2018/0048032 A1): Takatsuka discloses a battery management method and system, particularly for battery packs that may be exchanged or loaned, and which may be applied to electric bicycles. The battery and circuits are enclosed in housings, and comprise a plurality of sensors, including temperature, humidity and submersion sensors; measurements from which are used to characterize the battery function and usability [Fig. 1, 2A, 2B; Para. 0007-0008, 0014, 0068-0069, 0082-0085, 0200].
The individual limitations of independent claims 1 and 12-14 are therefore taught or suggested by these or other cited references, but no reasonable combination of these references may be made which teaches the particular aggregation of features recited by each of these claims; nor would such combination be properly motivated.  These claims are therefore allowable.
Claims 4-9 depend from claim 1, and are allowable at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684